United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 13-3759
                    ___________________________

                                 Keith Brown

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

        Carolyn W. Colvin, Acting Commissioner of Social Security

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                         Submitted: August 7, 2014
                          Filed: August 15, 2014
                              [Unpublished]
                              ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Keith Brown appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Following de novo
review, see Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013), we conclude that the
administrative law judge’s (ALJ’s) credibility analysis was proper, that the residual
functional capacity determination was supported by the record, and that the
vocational expert’s testimony that Brown could perform a significant number of jobs
existing in the national economy was based on a properly phrased hypothetical
question and constituted substantial evidence to support the ALJ’s assessment, see
Buckner v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-